December 18, 2003

Mr. Michael B. Allen
433 South Lincoln Street
Hinsdale, IL 60521

Dear Mike:

I am so excited!!

The purpose of this letter is to set forth the terms of your employment with
Banta Corporation as President of the Print Sector. As we discussed, your first
day of employment will be January 5, 2004. This offer is contingent upon your
successful completion of a reference check and an employment-related physical
including drug screen.

Your base salary will be $350,000 per year, with a next annual merit review in
January 2005. You will participate in Banta’ Economic Profit Incentive Award
Plan, and be eligible for a target bonus of 50% of your base salary, subject to
Banta’s financial results. You will also participate in Banta’s Economic Profit
Long-Term Incentive Award Plan and be eligible for an annual target bonus of 25%
of your base salary, payable over a three-year period.

Upon joining Banta, you will be granted a non-statutory option to purchase
30,000 shares of Banta common stock under Banta’s 1995 Equity Incentive Plan.
This exercise price for the option will be Banta’s closing price on the business
day before your first day of employment. You will be eligible to participate in
future option grants to executives as determined by Banta’s Compensation
Committee.

To provide you security in the event of a “change of control”, you will be
offered a three (3) year Key Executive Employment and Severance Agreement
(KEESA). It is understood that prior to any “change in control”, as defined in
the KEESA, either you or Banta may terminate your employment at any time.
However, in the event that Banta

--------------------------------------------------------------------------------

Letter to Mr. Michael B. Allen
December 18, 2003
Page Two

should terminate your employment other than by reason of disability or for
“cause” (as defined in the KEESA) prior to a change in control, you will be
entitled to a severance payment equal to one (1) year salary and Banta will
continue to provide health insurance for one (1) year.

In addition to the above, you will be entitled to participate in Banta’s Pension
Plan, Supplemental Pension Plan (SERP), Incentive Savings Plan, and Deferred
Compensation Plans, as well as the medical, dental, disability, and life
insurance programs of the Corporation. You will be entitled to a company car
(level 4), four weeks vacation, and financial counseling, some portion of which
will be taxable income to you under present laws.

Mike, I can’t tell you how excited and enthusiastic I am about your joining
Banta as our new President of the Print Sector. This is a particularly exciting
time for our company. I know you will make a terrific business and strategic
partner for me, will be a wonderful addition to our team, and will contribute
significantly to shaping Banta’s future growth and success.

I look forward to your positive response.

Best regards,

/s/ Stephanie A. Streeter

Stephanie A. Streeter
President and Chief Executive Officer

SAS/als

Enclosure

The forgoing is agreed to this _______ day of ____________, 2003.

/s/ Michael B. Allen
Michael B. Allen